THE THIRTEENTH COURT OF APPEALS

                                        13-15-00552-CV


                               In the Interest of P. R. W., a child


                                    On Appeal from the
                    County Court at Law No. 5 of Nueces County, Texas
                           Trial Cause No. 2014-FAM-60119-5


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.



May 17, 2016